The examination shall proceed on 20 days’ written notice or on any other date mutually fixed by the parties. The rules and regulations would not be admissible in evidence (Longacre v. Yonkers R. R. Co., 236 N. Y. 119, 125; Abady v. Pennsylvania R. R. Co., 6 A D 2d 803; Renoud v. City of New York, 251 App. Div. 851, 251 App. Div. 868), Accordingly, their production at the examination should not have been ordered (Bergstrom v. Ridgway Co., 138 App. Div. 178). The fact that plaintiff in his complaint has alleged the existence of the rules and regulations as well as the substance of some of them, does not affect the situation (Lattimer v. Sun-Herald Corp., 208 App. Div. 503; O’Brien v. Syracuse Linoleum Floors, 84 N. Y. S. 2d 12, 15). Ughetta, Christ, Pette and Brennan, JJ., concur; Beldock, Acting P. J., not voting.